856 F.2d 184
Martin (Gail A.)v.U.S., Commonwealth of Pennsylvania, County of Luzerne,Township of Jackson, Borough of Dallas, Harvey, Leonard D.,Lyons, Ed, Smith, Douglas, Kasko, Andrew, Leedock, Jerome,Gillespi, Robert, Anders, Bruce K. Sincavage, Allyn,Jagodinski, Frank, Luzerne County, Pennsylvania PrisonGuards, Luzerne County, Pennsylvania Sheriffs Deputy(s),11th Judicial District, Court of Common Pleas, Administrator,
NO. 88-5071
United States Court of Appeals,Third Circuit.
JUL 05, 1988

Appeal From:  M.D.Pa.,
Nealon, J.


1
AFFIRMED.